Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 10, 12, and 19 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Buhr et al (US 2011/0136568).
In Regards to claims 1, 12 and 19, Buhr discloses:
a gaming device (paragraph [0026], game console 102) comprising:

a gesture input device to detect gesture inputs performed by a user (paragraph [0026], one or more game controllers 106);

a processor circuit (paragraph [0027], CPU 204); and

a memory coupled to the processor circuit, the memory comprising machine-readable instructions (paragraph [0027], CPU 204 executes programs stored on OS ROM 222 and main memory 202) that, when executed by the processor circuit, cause the processor circuit to:

a user inputs controller mapping information into controller 106);

associate the first gesture input value with a first gaming device operation to be performed by the gaming device (paragraph [0033], the custom user mapping is stored in a controller setting storage);

receive the first gesture input value that is associated with the first gaming device operation (paragraph [0039], the CPU receives the user input); 

responsive to receiving the first gesture input value that is associated with the first gaming device operation, cause the gaming device to perform the first gaming device operation (paragraph [0039], after the input is received the CPU retrieves the mapping information and interprets the user input based on the mapping information); and 

causing the first gesture input value, an identification of the first gaming device operation and user-specific data to be stored in a personalized gesture library that is accessible to other gaming devices, wherein the personalized gesture library comprises a persistent store of the first gesture input value, an identification of the first gaming device operation and user specific data (paragraph [0036], paragraph [0038], user mapping information is stored in a user account including multiple mappings customized by a user as shown in fig. 4A).

In Regards to claim 2, Buhr discloses that which is discussed above. Buhr further disclose that:
the instructions further cause the processor circuit to generate a personalized gesture library that comprises a plurality of gesture input values that includes the first gesture input value and that are associated with respective ones of a plurality of gaming device operations that includes the first gaming device operation (paragraph [0036], paragraph [0038], user mapping information is stored in a user account including multiple mappings customized by a user as shown in fig. 4A).

In Regards to claim 3, Buhr discloses that which is discussed above. Buhr further disclose that:
the personalized gesture library comprises user identification data that is associated with corresponding ones of the plurality of gesture input values and the plurality of gaming device operations (paragraph [0036], paragraph [0038], user mapping information is stored in a user account associated with a specific user and including mappings customized by the user as shown in fig. 4A).

In Regards to claim 4, Buhr discloses that which is discussed above. Buhr further disclose that:
the instructions further cause the processor circuit to perform a user identification operation to determine an identity of the user (paragraph [0038], a user authenticated through user name and/or password and/or biometric information),

performing the user identification operation comprises using the first gesture input value (paragraph [0041], mapping information is stored in a package including a code word which user inputs to activate the mapping) and 

receiving at least one other input corresponding to the user (paragraph [0038], a user authenticated through user name and/or password and/or biometric information).

In Regards to claim 8, Buhr discloses that which is discussed above. Buhr further disclose that:
the user-specific gesture comprises a hand motion that corresponds to a data graphic that represents a property of operation of the gaming device (paragraph [0036], pressing of a button of controller 402), and

the user-specific gesture causes the data graphic to be modified to adjust the property of operation of the gaming device (paragraph [0039], the user input based on the mapping is used to determine a game effect).

In Regards to claim 10, Buhr discloses that which is discussed above. Buhr further disclose that:
the data graphic comprises an environmental property corresponding to the gaming device (paragraph [0036], Fig. 4A, button mapped corresponding to the gaming device), and

the user-specific gesture comprises the first gesture input value that causes the environmental property to be modified (paragraph [0036], Fig. 4A, button mapped corresponding to the gaming device, i.e., the mapped inputs modify the gaming environment displayed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buhr et al (US 2011/0136568) in view of Mahlmeister et al (US 10,661,167).

In Regards to claim 5, Buhr discloses that which is discussed above. However, Buhr does not specifically disclose that:
the instructions further cause the processor circuit to provide a personalized gesture training output to the user to prompt the user to perform the user-specific gesture that corresponds to the first gesture input value and the first gaming device operation that is associated with the first gesture input value.

Mahlmeister discloses that:
the instructions further cause the processor circuit to provide a personalized gesture training output to the user to prompt the user to perform the user-specific gesture that corresponds to the first gesture input value and the first gaming device operation that is associated with the first gesture input value (6:52-63, AMS application in response to loading a user profile presents the stored macros and prior associations).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the presentation as taught by Mahlmeister into the gaming system as taught by Buhr in order to allow players to preserve preferred button behavior for a game controller regardless of which controller, platform or game currently being utilized (Buhr, paragraph [0005]). 

In Regards to claim 6, Buhr discloses that which is discussed above. However, Buhr does not specifically disclose that:
the instructions to provide the personalized gesture training output further cause the processor circuit to provide, to the user, a sequence of gesture instructions that prompts the user to perform the user-specific gesture, and wherein the sequence of instructions comprises a game that the user plays.

Mahlmeister discloses that:
the instructions to provide the personalized gesture training output further cause the processor circuit to provide, to the user, a sequence of gesture instructions that prompts the user to perform the user-specific gesture, and wherein the sequence of instructions comprises a game that the user plays (6:52-63, AMS application in response to loading a user profile presents the stored macros and prior associations).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the presentation as taught by Mahlmeister into the gaming system as taught by Buhr in order to allow players to preserve preferred button behavior for a game controller regardless of which controller, platform or game currently being utilized (Buhr, paragraph [0005]). 

In Regards to claim 7, Buhr discloses that which is discussed above. Buhr further discloses:
the instructions to provide the personalized gesture training output further cause the processor circuit to provide, to the user, suggested gestures to be the user-specific gesture (paragraph [0045], server 110 provides the user with suggested configuration maps).

In Regards to claim 13, Buhr discloses that which is discussed above. However, Buhr does not specifically disclose that:
first gesture input device comprises an image capture device that is remotely located from the gaming device.

Mahlmeister discloses that:
first gesture input device comprises an image capture device that is remotely located from the gaming device (4:13-24, input device a camera for capturing images).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the camera as taught by Mahlmeister into the gaming system as taught by Buhr in order to allow players to preserve preferred button behavior for a game controller regardless of which controller, platform or game currently being utilized (Buhr, paragraph [0005]). 

In Regards to claim 14, Buhr discloses that which is discussed above. Buhr further discloses that:
the gaming device comprises one of a plurality of gaming devices (paragraph [0026], game system includes one or more game consoles); 

wherein responsive to receiving the first gesture input value, the instructions further cause the processing circuit to cause the plurality of gaming devices to each perform the first gaming operation (paragraph [0035], the player may utilize the mapped inputs on his/her own console and other consoles at other locations the player wishes to use).

In Regards to claim 15, Buhr discloses that which is discussed above. Buhr further discloses that:
controller settings store 310 storing mapping information).

In Regards to claim 16, Buhr discloses that which is discussed above. However, Buhr does not specifically disclose that:
ones of the plurality of gesture input values comprise different gesture input data formats corresponding using different types of gesture input devices on different gaming devices, and wherein the personalized library further comprises different gesture input values corresponding to the user-specific gesture for each of the different gesture input data formats.

Mahlmeister discloses that:
ones of the plurality of gesture input values comprise different gesture input data formats corresponding using different types of gesture input devices on different gaming devices (5:23-47, Fig. 1, programmable accessories include keyboard 108, controller 115), and 

wherein the personalized library further comprises different gesture input values corresponding to the user-specific gesture for each of the different gesture input data formats (5:23-47, Fig. 1, programmable accessories include keyboard 108, controller 115).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the input devices as taught by Mahlmeister into the gaming system as taught by Buhr in order to allow players to preserve preferred button behavior for a game controller regardless of which controller, platform or game currently being utilized (Buhr, paragraph [0005]). 

In Regards to claim 17, Buhr discloses that which is discussed above. Buhr further discloses that:
a first portion of the plurality of gesture input values are interpreted to respective ones of the different gesture input data formats prior to a request from the gaming device (paragraph [0033], i.e., a default mapping before a player customizes their mapping), and

a second portion of the plurality of gesture input values are interpreted to respective ones of the different gesture input data formats in response to a request from the gaming device (paragraph [0033], a player customizes the mapping).

In Regards to claim 18, Buhr discloses that which is discussed above. Buhr further discloses that:
the data repository is located remote from the gaming device (paragraph [0036], paragraph [0038], user mapping information is stored in a user account including multiple mappings customized by a user as shown in fig. 4A),

wherein the first gesture input value is sent to the personalized gesture library (paragraph [0036], paragraph [0038], user mapping information is stored in a user account including multiple mappings customized by a user as shown in fig. 4A), and

wherein the first gaming operation that is associated with the first gesture input value is provided to the gaming device (paragraph [0039], the CPU receives the user input).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buhr et al (US 2011/0136568) in view of Wolff-Petersen et al (US 2013/0196765).

In Regards to claim 11, Buhr discloses that which is discussed above. However, Buhr does not specifically disclose that:
the instructions that cause the processor circuit to receive the first gesture input value further cause the processor circuit to detect a plurality of gesture inputs that comprise multiple occurrences of a sequence of user-specific gestures, or responsive to detecting the sequence of user-specific gestures, the processor circuit is further caused to provide a message to the user that comprises a suggestion to define the sequence of user-specific gestures as a single gesture.



Wolff-Petersen discloses:
instructions that cause the processor circuit to receive the first gesture input value further cause the processor circuit to detect a plurality of gesture inputs that comprise multiple occurrences of a sequence of user-specific gestures, and responsive to detecting the sequence of user specific gestures, the processor circuit is further caused to provide a message to the user that comprises a suggestion to define the sequence of user-specific gestures as a single gesture (paragraph [0049], the AMS application can determine that a key combination can be reassigned to a macro and can suggest creating the macro).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the macro creation as taught by Wolff-Petersen into the gaming system as taught by Buhr in order to allow players to preserve preferred button behavior for a game controller regardless of which controller, platform or game currently being utilized (Buhr, paragraph [0005]). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buhr et al (US 2011/0136568) in view of Stewart et al (US 2013/0273997).
In Regards to claim 9, Buhr discloses that which is discussed above. However, Buhr does not specifically disclose that:
the data graphic comprises a pay table curve, wherein the property of operation of the gaming device comprises game volatility, and wherein the user-specific gesture comprises the first gesture input value that causes the game volatility to be modified.

Stewart discloses that:
the data graphic comprises a pay table curve (paragraph [0067], dynamic pay-table displayed on the screen), 

wherein the property of operation of the gaming device comprises game volatility, and wherein the user-specific gesture comprises the first gesture input value that causes the game volatility to be modified (paragraph [0047], a player input may modify the volatility of the gaming device).

. 

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715